Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This Action is in response to the papers filed on May 6, 2022. Claims 1-3, 6, 8, 10, 14, 15, 19, 21, 23-25, 28, 30-32 and 40 are currently pending and not 1-3, 6, 8, 10, 12, 14, 15, 19, 21, 23-25, 28, 30-32 and 40 as Applicants assert at page 7 of Applicants’ remarks filed on 5/6/2022. Claim 12 has been canceled and claims 1-3, 6, 8, 10, 14-15, 19,  21, 23, 24, 25, 28 and 31-33 have been amended by Applicants’ amendment filed on May 6, 2022. No claims were newly added. 
Applicants’ election without traverse of the following species in response to the restriction requirement filed on May 3, 2021was previously is acknowledged:
a. Claim 2 - activating transcription factor, as species of  transcriptional regulatory domain;
b. Claim 3 - ligand which is increased in a tumour microenvironment, as species of tumour microenvironment;
c. Claim 6 and 10 -the ligand is a metabolite, as the species of entity;
 d. Claim 15 and 19-the construct of Figure 2, iPROM - CAR - cPROM -
GPCR - CS - TF-coexpr - TarDomain/Protease, as recited in claims 19 and 23; 
e. Claim 23-polynucleotide encoding the TF-coexpr (i) and (ii), as the species of at least two polynucleotides which between them encode a CAR, GPCR and intracellular component as defined in claim; 
f. Claims 15, 24, 28, 30, 32- a polynucleotide and vector; and
g. Claim 33 - small molecule drug (i) which induces expression of the CAR.

The requirement for species was previously made FINAL. 

Therefore, claims 1-3, 6, 8, 10, 14-15, 19, 21, 23-25, 28, 30-32 and 40 are currently under examination to which the following grounds of rejection are applicable.
Claims 2, 3, 19, 21, and 33 are examined to the extent that they read on the elected species. These are:
an activating transcription factor domain which induces expression of the nucleic acid encoding the CAR (claim 2), 
increased in a tumour microenvironment compared to a non-tumour microenvironment (claim 3) and iPROM - CAR - cPROM - GPCR - CS - TF- coexpr - TarDomain/Protease (claims 19),  
(i) a polynucleotide which comprises the following structure: cPROM-GPCR-CS-TF-coexpr-TarDomain/Protease and (ii) a polynucleotide which comprises the following structure: iPROM-CAR (claim 23), and
a small molecule that binds to the GPCR in the subject in order to induce expression of a CAR as defined in claim 1 (claim 33). 

Priority
The present application filed on November 30, 2018 and is a 35 U.S.C. 371 national stage filing of International Application No. 371 of PCT/GB2017/051558, filed 5/31/2017, which claims priority to British Application No. 1609604.2, filed 6/1/2016. 
Filing of a certified translated copy of the British Application No. 1609604.2, filed November 30, 2018 is acknowledged. Thus, the earliest possible priority for the instant application is June 1, 2016.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Claim Objections
In view of Applicants’ amendment of claim 33, the objection to claims 33 has been withdrawn.
                                                 Claim Rejections - 35 USC § 101
	In view of Applicants’ amendment of claims 1-3, 6, 8, 10, 14-15, 19,  21, 23, 24, 25, 28, 31-33, the rejection of claims 1-3, 6, 8, 10, 12, 14-15, 19, 21, 23-25, 28, 30-32 and 40 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 

	
Claim Rejections - 35 USC § 112(b)
In view of Applicants’ amendment of claim 1 to recite “wherein the GPCR-targeting domain comprises an arrestin domain”, the rejection of claims   1-3, 6, 8, 10, 12, 14-15, 19, 21, 23-25, 28, 30-32 and 40 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn. 

Maintained Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112(b)
Claims 1-3, 6, 8, 10, 14-15, 19, 21, 23-25, 28, 30-32 and 40 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and by dependence, claims 2-3, 6, 8, 10, 14-15, 19, 21, 23-25, 28, 30-32 and 40  remain vague and indefinite in the recitation of “one or more exogenous polynucleotides which encode (i) a chimeric antigen receptor (CAR) and a G-protein coupled receptor (GPCR) at the cell surface”. The practitioner in the art would readily understand that a CAR comprises several modular components including  a binding domain, usually an antibody derived single-chain variable fragment (scFv) which is attached to a spacer domain. This in turn is connected to a transmembrane domain which acts to anchor the molecule in the membrane. Finally, this is connected to an endodomain which acts to transmits intracellular signals to the cell. This is composed of one or more signalling domains. Therefore, it is unclear whether the exogenous polynucleotide that encodes a CAR at the cell surface only contains a binding domain or the encoded CAR also contains an endodomain or cytoplasmic component. As such the metes and bounds of the claim are indefinite.
Claim 1 is indefinite in its recitation of “an intracellular domain of the GPCR” in line 6 because it is unclear whether the intracellular  domain refers to the GPCR which is encoded at the cell surface or to an intracellular component linked to a GPCR-targeting domain. As such the metes and bound of the claim are indefinite. 
It was previously noted that the specification as filed explicitly discloses the generation of a SIN lentiviral expression vector comprising a nucleic acid comprising a conditionally active promoter which drives expression of the CAR and a constitutively active promoter which  drives expression of the GPCR/Arrestin components and wherein these two components are co-expressed using the FMD-2A sequence (paragraph [0103]). Moreover, Figure 4 discloses at least three separate exogenous polynucleotides expressing : (1) the beta-2 adrenergic receptor (ADRB2) fused to the transcription factor tetR-VP16 (tTa/activating transcription factor) via a TeV cleavage site at its carboxy-terminus,  2) the eGFP (or CAR) under the control of the TRE3GS promoter which contained several copies of tetO which is recognized by tetR, and 3) an expression system for constitutive expression of arrestin beta 2 (ARRB2) fused to the TeV protease (see Figure 4; paragraph [0349]), wherein, when expressed,  Beta- arresting -TEV fusion protein is recruited to the cytoplasmic tail of GPCR to TEV to cleave the cytoplasmic tail of GPCR to release the  transcription factor. The released transcription factor binds to the upstream activating sequence (UAS) of the   polynucleotide encoding CAR, leading to transcription of CAR. These vectors were transduced into T cells isolated from  PBMC. PBMC stimulated by adrenalin exhibited downregulation of ADRB2 resulting in upregulation of either eGFP or CAR (Figure 5; paragraph [0350]).

    PNG
    media_image1.png
    583
    894
    media_image1.png
    Greyscale

Claim 21 is in improper Markush form; a Markush group should be in the form “an isolated polynucleotide selected from the group consisting of A, B, and C”. Currently, it is not clear which species are included in the Markush group and which are not.


the GPCR that would facilitate the claimed function, other than the limited number of specific examples disclosed therein.  Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the Applicant was in possession of the claimed genus of intracellular GPCR targeting domains linked to a protease domain that are recruited to the GPCR based on the disclosure of merely one working species encompassed by the examples of the specification.
	Therefore, it is recommended that the instant claims be amended to recite the full structure of the polynucleotides encoding the elected species since it is these structures together that are required for the killing assays  using PBMCs transduced with the recombinant constructs illustrated in Figure 4 able to be regulated by adrenalin, lactate or protonation of GPCR in vitro.
         Claim Rejections - 35 USC § 103
Claims 1-3, 6, 8, 10, 14-15, 21, 24-25, 28, 30-33 and 40 remain rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Lim et al., (U.S. Pub 2018/0079812, issued as U.S. Patent 10,836,808; Citations are from parent U.S. Pub 2016/0264665; The National Stage is deemed an English language translation of the PCT) in view of Barnea et al.,  (2008; PNAS; pp. 64–69) and Lefkowitz et al., (2005; Science pp. pp. 512-517; Science Supporting Online Material; Figs. S1 Tables S1 to S3) as evidenced by G protein-coupled receptor – Wikipedia (downloaded 9-2-2021; pp. 1-29) and Lerner et  al., (WO-2016/064673; Citations are from parent U.S. Patent 10,655,124; The National Stage is deemed an English language translation of the PCT).

    PNG
    media_image2.png
    497
    479
    media_image2.png
    Greyscale
Regarding claim 1, Lim et al., teaches host cells genetically modified comprising a nucleic acids encoding a chimeric Notch receptor polypeptide and an expression cassette comprising a transcriptional control element operably linked to a nucleic acid encoding a therapeutic gene; e.g, gated SynNotch circuits (paragraphs [0472][0458] [0754]). The therapeutic gene can be a chimeric antigen receptor (CAR)(paragraphs [0008];[0012];[0101]-[0103]). The chimeric Notch receptor polypeptide of Lim comprises, in order from N-terminus to C-terminus: i) Lin Notch Repeats A-C (an LNR segment); ii) a heterodimerization domain (an HD-N segment and an HD-C segment); iii) a TM domain; and comprises an S1 proteolytic cleavage site, an S2 proteolytic cleavage site, and an S3 proteolytic cleavage site (paragraph [0474]), wherein binding of an antigen (e.g, ligand) “induces cleavage of the Notch receptor polypeptide at the one or more ligand-inducible proteolytic cleavage sites, thereby releasing the intracellular domain.” (paragraph [0007]). In preferred embodiments, the intracellular domain is a transcriptional activator. (paragraph [0007]). FIG. 7 provides a schematic depiction of indirect control of effector function, using a chimeric Notch receptor polypeptide of Lim where binding of a ligand releases the intracellular domain, e.g, transcription factor.
Thus, Lim provides support for a molecular circuit comprising: (i)  a chimeric Notch receptor that upon binding of an antigen to the extracellular component of the receptor produces proteolytic cleavage of the Noth receptor regulatory domain and releases the DNA binding domain, and (ii)  an expression cassette comprising a transcriptional control element operably linked to a nucleic acid encoding a therapeutic agent such as CAR, wherein the released DNA binding domain (e.g, intracellular domain ) binds to the transcriptional control element and induces expression of the nucleic acid encoding the therapeutic CAR (see, claims 1 and 10 of U.S. Patent 10,836,808).
Lim et al., does not teach a GPCR wherein an intracellular component comprising a protease is recruited to the GPCR to release the transcriptional control element
However, before the effective filing date of the claimed invention, Barnea et al.,  discloses a system to convert a transient interaction into a stable and amplifiable reporter gene signal to record the activation of a receptor without interference from endogenous signaling pathways, wherein : a transcription factor is tethered to a membrane-bound receptor with a linker that contains a cleavage site for a specific protease,  and wherein activation of the receptor recruits arrestin (e.g, a signaling protein) fused to the protease that then cleaves and releases the transcription factor to activate reporter genes in the nucleus, wherein the receptor is G protein-coupled receptors (abstract). Thus, Barnea discloses a second gene which encodes a fusion of the viral protease with a cellular protein that interacts only with activated receptor, wherein the cellular protein is arrestin. Barnea et al.,  states “Our experimental scheme derives conceptually from the mechanism of action of the Notch receptor in which ligand binding elicits proteolytic cleavage events in the receptor to release a Notch intracellular domain that translocates to the nucleus and modulates transcription of downstream target genes”.  Figure  1 A and 1 B of Barnea illustrates both the Notch receptor and the genetic design of signaling cascade of Barnea et al., through activation of the GPCR by a ligand. 
It would have been prima facie obvious for one of ordinary skill in the art to substitute: the nucleic acid molecule encoding the Notch receptor regulatory domain of Lim with: (i)  a first nucleic acid encoding membrane-bound GPCR receptor and a transcription factor sequence (e.g, tTA)  separated by a cleavage site for a protease, and (ii) a second nucleic acid encoding arrestin beta 2 (ARRB2) fused to the TeV protease of Barnea.  Both, Lim and Barnea disclose circuit systems for indirect release a transcriptional regulator that can enter the nucleus and activate reporter genes which are initiated by activation of the receptor by agonist. Both references were old and well-known before the effective filing date of the claimed invention. One of skill in the art would have recognized that the results of substituting the circuit system of Lim with that of Barnea to transcriptionally activate a target gene in the nucleus would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  This is demonstrated by the fact that the circuit system of Barnea et al., successfully activates a stably integrated tTA-dependent luciferase reporter gene in an HEK293T-derived cell.
Regarding claim 2,  both Lim and Barnea make obvious the method of claim 1. Moreover, both Lim and Barnea disclose a tTA (artificial transcription factor) and transcriptional activator tTA linked to the receptor C terminus, respectively, capable of inducing expression of a target gene comprising response elements to the tetracyclinecontrolled transactivator (tTa) domain.  Moreover, Lim discloses CAR as a target therapeutic gene. 
Regarding claims 3, 6, 8 and 10, the teachings of  Lim and Barnea make obvious the method of claim 1. Moreover, Barnea illustrates binding of a ligand to the GPCR which results in the phosphorylation of specific serine and threonine residues at the cytoplasmic C terminus of the receptor by a class of GPCR kinases and Ligand-occupied phosphorylated receptor that then recruits arrestin, preventing further G protein activation (page 64; col. 2; 65; col. 2). Barnea et al., states “to develop assays for 89 GPCR family members representing all known signaling classes (data not shown).” (page 66, col.2). Barnea exemplifies binding of the ligand chemerin to GPR1 (page 67; col.2). Different ligands, activators and inhibitors of the family of G protein-coupled receptor kinase family was routine and well- known in the art as evidenced by Wikipedia, the free encyclopedia, Lerner et  al., and the teachings of Lefkowitz et al., Wikipedia, defines the large family of GPCR with at least 831 different human genes, ligands that bind either to extracellular N-terminus and loops (e.g. glutamate receptors) or to the binding site within transmembrane helices (Rhodopsin-like family) and drugs that target GPCRs due to their involvement in signaling pathways related to many diseases i.e. mental, metabolic including endocrinological disorders, immunological including viral infections, cardiovascular, inflammatory, senses disorders, and cancer (pages 1-2). Likewise, Lerner teaches the family of  G protein-coupled receptors and ligands of said receptors, “growth factors and hormones like epidermal growth factor (EGF), platelet derived growth factor (PDGF), fibroblast growth factor (FGF), hepatocyte growth factor (HGF), insulin, nerve growth factor (NGF) etc.” (col. 12; lines 58-63; col. 4, lines 1-17). Furthermore, Lefkowitz discloses agonist stimulation of 7TMR (GPCR) associated with 7TMR-stimulated pERK and cell proliferation (page 514; col. 3; Figure 2). Table S3 of Lefkowitz discloses different signaling pathways regulated by β-arrestins in response to 7TMR (GPCR) stimulation.  Based on the vast knowledge about the large family of GPCR, their ligands, activating drugs and association with various diseases, the practitioner in the art would readily understand ligands that are increased in tumor microenvironment relative to non-tumor microenvironment and ligands used to treat cancer, absent any factual evidence to the contrary.
Regarding claim 14. the teachings of  Lim and Barnea make obvious the method of claim 1. Additionally, Lim discloses  host cells genetically modified with the nucleic acids including T cells (paragraph [0008]). 
Regarding claims 15 and 24, the combined teachings of Lim and Barnea make obvious polynucleotides and vectors comprising said polynucleotides and encoding at least a CAR, GPCR and intracellular component as defined in claim 1.
Regarding claims 21 and 25, the combined teachings of Lim and Barnea make obvious the polynucleotide of claim 15. Additionally, Lim et al., discloses kits comprising expression vectors (paragraph [0614]).
Regarding claims 28, 30, 31 and 40, the combined teachings of Lim and Barnea make obvious the cell of claim 1, the polynucleotide of  claim 15 and vectors of claim 24. Additionally, Lim discloses therapeutic T cells comprising synNotch receptors which are engineered with a custom extracellular ligand-binding domain such as an scFv or nanobody directed towards an antigen of interest (e.g. tumor or tissue specific antigen) for the treatment of a disease, including cancer (paragraphs [0154]; [0413]; [0754]).
Regarding claim 32, the combined teachings of Lim and Barnea make obvious the cell of claim 31. Additionally, Lim discloses pharmacological compositions for the treatment of a subject (paragraph [0154]) and design of a synNotch AND-gate circuits, which requires T cells “with a custom extracellular ligand-binding domain such as an scFv or nanobody directed towards an antigen of interest (e.g. tumor or tissue specific antigen). Upon ligand recognition by the synNotch receptor, an orthogonal transcription factor (e.g. TetRVP64 or Gal4VP64) is cleaved from the cytoplasmic tail that regulates a custom genetic circuit” such that one of ordinary  skill in the art would routinely isolate T cells from PBMC from a subject to genetically engineered said cells for immune therapy to reduce graft versus host reaction. 
Regarding claim 33, the combined teachings of Lim and Barnea make obvious the cell of claim 32. Additionally, Barnea and Lefkowitz et al., make obvious 7TMR (GPCR) stimulation in response to an activating signal such as a small molecule, or detection of specific environmental antigens for ligand-dependent recruitment of arrestin-TEV protease to the receptor fusion protein comprising the site cleavage and transcriptional activating domain.
Response to Applicants’ Arguments as they apply to rejection of claims 1-3, 6, 8, 10, 14-15, 21, 24-25, 28, 30-33 and 40 under 35 USC § 103
At pages 10-12 of Applicants’ remarks filed on May 6, 2022, Applicants essentially argue that: 1) Lim’s chimeric notch receptors utilize the endogenous proteolytic cleavage site(s) of an endogenous notch receptor (see [0175]-[0176]); 2)  “T cell of Roybal (or Lim) is activated only in the presence of dual antigen (on the surface) tumor cells” 3) Barnea’s system describes an in vitro reporter system which detects productive signaling from a GPCR by way of a transcriptional reporter. “The final sentence of the Discussion states the utility of the assay "as a bioassay to discover endogenous ligands for elusive orphan receptors". Barnea is completely silent with respect to any in vivo applications and does not mention treatment of any disease, in particular cancer”, 4) “The endogenous proteolytic cleavage site(s) of an endogenous notch receptor are essential to the system of Lim. The skilled person would not completely disregard this essential feature as it would go completely against the teachings of Lim. In contrast, the present construct utilizes exogenous protease cleavage sites to carry out the transcription factor activation system.” 5), “ Applicant disagrees with the Examiner's assertion that the skilled person would have been motivated to combine Lim and Barnea on the basis that "both disclose circuit systems to release a transcriptional regulator that can enter the nucleus and activate reporter genes" (page 16 of the office action). This consideration can only be made with hindsight of the present invention.” 6) “In order to combine the teachings of Lim and Barnea the skilled person would have to disregard the essential teachings of Lim to use endogenous signaling moieties, and apply Barnea to an unrelated field. It is submitted that the skilled person would not reasonably be expected to do either of these, and certainly not necessarily both of these things.” and 7) “the present invention - which is based on the use of a GPCR in a transcriptional control system for a CAR (i.e. in the field of cancer immunotherapy) - provides notable advantages compared to the systems in the cited art… the system of Lim is limited by the fact that the extracellular domains must be compatible with the single transmembrane architecture of the chimeric notch receptor. This restriction limits the nature of the entities which can bind to the receptor to those which can bind receptors/binding domain compatible with a single transmembrane architecture. In contrast, the use of a GPCR in the present invention allows additional entities - for example metabolites and small molecule drugs - which bind to multitransmembrane GPCRs to be detected”. Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1) and 2), in contrast to Applicants’ arguments, in preferred embodiments Lim discloses a first member of a specific binding pair that is a single-chain Fv,  wherein contacting with an antigen results in in release of the transcriptional activator, and production of the CAR in the cell. For example,  at paragraph [0012] of the published application, Lim states:
 “The present disclosure provides a method of activating a T cell, the method comprising: contacting a T cell as described herein (where the T cell is genetically modified with one or more nucleic acids comprising nucleotide sequences encoding: i) a chimeric Notch receptor polypeptide of the present disclosure; and ii) a CAR); with an immobilized antigen, wherein the extracellular domain of the chimeric Notch receptor polypeptide comprises an antibody specific for a first antigen, and wherein said contacting results in release of the transcriptional activator, and production of the CAR in the cell, wherein the CAR provides for activation of the T cell following binding of a second antigen.” [emphasis added]. 

Thus, Lim’s teachings provide support at least for activation of the Notch receptor comprising a ligand by a single antigen, leading to release of the a transcriptional activator. There is no reason why replacing the nucleic acid molecule encoding the Notch receptor regulatory domain of Lim with: (i)  a first nucleic acid encoding membrane-bound GPCR receptor and a transcription factor sequence (e.g, tTA) separated by a cleavage site for a protease, and (ii) a second nucleic acid encoding arrestin beta 2 (ARRB2) fused to the TeV protease of Barnea et al., would not be reasonably expected to express an effector gene such as  CAR in the T cell under the control of a transcriptional regulatory domain upon binding of a ligand to the chimeric Notch receptor.
Regarding 3), with regard to Applicant’s argument that Barnea does not teach the entire claimed subject matter including treatment of cancer, the Examiner agrees.  However, Barnea is not applied alone, but in combination with Lim, Lerner and the cited references, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone. Barnea explicitly discloses an experimental strategy to monitor protein interactions in a cell with a high degree of selectivity and sensitivity comprising a transcription factor which is tethered to a membrane-bound receptor with a linker that contains a cleavage site for a specific protease and wherein activation of the receptor recruits a signaling protein arrestin fused to the protease that then cleaves and releases the transcription factor to activate reporter genes in the nucleus (abstract). Barnea states “This strategy converts a transient interaction into a stable and amplifiable reporter gene signal to record the activation of a receptor without interference from endogenous signaling pathways” (abstract). This would have prompted one of ordinary skill in the art to replace Lim’s  nucleic acid molecule encoding the chimeric Notch receptor regulatory domain with Barnea’s alternate: (i) a first nucleic acid encoding membrane-bound GPCR receptor and a transcription factor sequence (e.g, tTA) separated by a cleavage site for a protease, and (ii) a second nucleic acid encoding arrestin beta 2 (ARRB2) fused to the TeV protease. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Moreover, patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).
Regarding 4) and 6), Applicant is attempting to read each reference in a vacuum, and not the combination of references together.  The fact that Lim does not reduce to practice replacement of the intracellular domain of the nucleic acid encoding the chimeric Notch receptor polypeptides does not undermine the rejection of record, nor does it somehow suggest that Barnea is not enabled for any disclosure therein.  Applicant has not articulated why Barnea isn’t actually enabled for transient responses to a ligand that result in the stable transcription of a reporter gene given the teachings therein, or why there would not be any expectation of success, that a practitioner using a (i) a first nucleic acid encoding membrane-bound GPCR receptor and a transcription factor sequence (e.g, tTA)  separated by a cleavage site for a protease, and (ii) a second nucleic acid encoding arrestin beta 2 (ARRB2) fused to the TeV protease (e.g, Tango assay for GPCRs) as the intracellular activation system in response to activation by a recptor ligand, as suggested by Barnea would not be successful.
Regarding 5), in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the examiner has provided a clear motivation to replace Lim’s  intracellular domain of the nucleic acid encoding the chimeric Notch receptor polypeptides for Barnea’ assay able, for example, to convert a transient interaction into a stable and amplifiable reporter gene signal to record the activation of a receptor without interference from endogenous signaling pathways.
Regarding 7) the instant claims are product claims and methods of using said product. All what is required in the product invention is the structure implied by the intended use. Such structure is not more than what has already been taught. For example, claim 15 merely requires an isolated polynucleotide encoding one of the exogenous polynucleotides of claim 1. Applicants have not provided an example of a structural limitation that was not address, nor any structural limitations added by the recitation of an intended use. Applicants have not provided evidence that replacement of Lim’s nucleic acid encoding the intracellular domain of  the chimeric Notch receptor for Barnea’ nucleic acid sequences encoding : (i) a transcription factor is tethered to a membrane-bound receptor with a linker that contains a cleavage site for a specific protease and (ii) a signaling protein comprising arrestin  fused to the protease (e.g., then cleaves and releases the transcription factor to activate reporter genes in the nucleus) should not be reasonably expected to respond to binding of Lim’s ligand, e.g, that releases the intracellular domain. Furthermore, in contrast to Applicants’ arguments the instant claims are product claims and do not require control of CAR expression in response to a profile of stimuli that could not have been detected using the Lim’s system.
New Claim objections
Claim 15 improperly state their intended Markush groups; a Markush group should be in the form “an isolated polynucleotide selected from the group consisting of A, B, and C”. Currently, it is not clear which species are included in the Markush group and which are not.
Claim 28 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple depended claim.  See MPEP § 608.01(n).  Claim 28 itself is improper, i.e. claim 28 is multiply dependent upon at least one of claim 24 that is also multiply dependent. 
Generally, a multiple dependent claim is a dependent claim which refers back in the alternative to more than one preceding independent or dependent claim.
Claim 30 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple depended claim.  See MPEP § 608.01(n).  Claim 30 itself is improper, i.e. claim 30 is multiply dependent upon at least one of claim 24 that is also multiply dependent. 
Claim 31 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple depended claim.  See MPEP § 608.01(n).  Claim 31 itself is improper, i.e. claim 31 is multiply dependent upon at least one of claim 30 that is also multiply dependent. 
Claim 32 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple depended claim.  See MPEP § 608.01(n).  Claim 32 itself is improper, i.e. claim 32 is multiply dependent upon at least one of claim 31 that is also multiply dependent. 
Claim 33 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple depended claim.  See MPEP § 608.01(n).  Claim 33 itself is improper, i.e. claim 33 is multiply dependent upon at least one of claim 31 that is also multiply dependent. 
Claim 40 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple depended claim.  See MPEP § 608.01(n).  Claim 40 itself is improper, i.e. claim 31 is multiply dependent upon at least one of claim 31 that is also multiply dependent. 
New Claim rejection
35 U.S.C. 112, (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection necessitated by Applicant’s amendments to the claims.  Claim 19 depends from claim 15 which itself depends from Claim 1.   Claim 1 newly requires that the GPCR-targeting domain comprises  “an arrestin domain” Claim 19 broadens the scope of the claimed GPCR-targeting domain, permitting that it may be “TarDomain/Protease”  which a nucleic acid sequence encoding a GPCR-targeting domain linked to a protease domain. Applicant may cancel the claim, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
***
Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection necessitated by Applicant’s amendments to the claims.  Claim 23 depends from claim 21 which itself depends from Claim 1.   Claim 1 newly requires that the GPCR-targeting domain comprises  “an arrestin domain”.  Claim 23 broadens the scope of the claimed GPCR-targeting domain, permitting that it may be “TarDomain/Protease”  which a nucleic acid sequence encoding a GPCR-targeting domain linked to a protease domain. Applicant may cancel the claim, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Conclusion
Claims 1-3, 6, 8, 10, 14-15, 19, 21, 23-25, 28, 30-33 and 40 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633